Smith, Judge,
delivered the opinion of the court:
On the 29th of May, 1926, this court held that soccer football shoes, classified by the collector at the port of Chicago as equipment. *181for playing football, were shoes in chief value of leather and, therefore, entitled to free entry under paragraph 1607 of the Tariff Act of 1922. The judgment of the Board of General Appraisers sustaining the importer’s protest was, therefore, affirmed. United States v. Parry, 14 Ct. Cust. Appls. 172, T. D. 41696. On the 25th of June, 1926, the Government filed a petition for a rehearing and therein prayed the court to reconsider its decision on the ground that the provision in paragraph 1402 for equipment such as is ordinarily used for the playing of ball games was a designation by use and was, therefore, more specific than the provision for shoes in paragraph 1607 of the free list. The petition for a rehearing was granted and the case was reargued and submitted.
On the hearing before the board the importer testified that the articles imported were soccer football shoes composed of brown leather and with six leather cleats nailed to the bottom; that the shoes were used to play soccer football and for no other purpose; that by removing the cleats the shoes might be used as working footwear but not as street wear.
The term “equipment” in paragraph 1402 is expressly limited to such articles as are not specially provided jor, and therefore excludes from the operation of the paragraph everything more specifically ■enumerated elsewhere in the act. The evidence establishes beyond question that soccer football shoes are part of the equipment which is used in the playing of soccer football. The shoes are made wholly ■or in chief value of leather and shoes of leather are specially provided for without restriction in paragraph 1607 of the free list. The goods imported are equipment for the playing of soccer football and are at the same time shoes of leather. As shoes of leather are specially provided for in paragraph 1607, they are equipment specially provided for and are, therefore, excluded from the operation of paragraph 1402, which by its terms is limited to equipment not specially provided for. To reach any other conclusion we must hold that soccer football shoes of leather are not shoes of leather, and to hold that means that whether certain kinds of footwear should be classified as boots or shoes depends upon the purpose for which they are worn as coverings for the feet.
The weather, the nature of the surface which the wearer of shoes must tread, the rapidity of his pace, his occupation, the sport in which he is engaged, and even the social conventions dictate the kind of shoes which should be worn; and whether they are light or heavy, hobnailed, spiked, or cleated, they are still shoes.
The soccer football shoes of leather here involved are equipment ordinarily used for the playing of a ball game. Soccer football shoes are shoes of leather. Shoes of leather are eo nomine provided for and that designation includes soccer football shoes of leather and *182shoes of leather of all kinds just as effectively as if they had been specifically named. Schade & Co. v. United States, 5 Ct. Cust. Appls. 465, 466; Smillie & Co. v. United States, 11 Ct. Cust. Appls. 199, 201. An eo nomine designation must prevail against terms of general description and designations which include not only the merchandise eo nomine designated but other things in the same-class. Chew Hing Lung v. Wise, Collector, 176 U. S. 156, 160. Soccer football shoes of leather are eo nomine provided for as shoes-of leather and as they are thereby specially provided for, they are-excluded from the provision for equipment not specially provided for.
In Drakenfeld v. United States, 2 Ct. Cust. Appls. 512, Judge-Martin, speaking for the court, held that cadmium sulphide, a pigment and at the same time a chemical compound or salt, was-classifiable under the provision for “pigments not specially provided for” and not under the competing and more comprehensive provision for “* * * all chemical compounds and salts not specially provided for.” In other words, it was held that as cadmium sulphide was a pigment, the enumeration “pigments not specially provided for” must prevail against the broader designation “chemical compounds or salts not specially provided for.”
In United States Snow’s U. S. Sample Express Co., 6 Ct. Cust. Appls. 120, Judge Barber, speaking for the court, held that “shirt, bosoms composed of cotton or flax, ornamented with loom-woven tucks, tuckings chief value, ” were wearing apparel, manufactured wholly or in part and at the same time articles made wholly or in part of tuckings. Paragraph 256 of the tariff act of 1913 provided for articles of wearing apparel of every description wholly or in part manufactured and not otherwise specially provided for. Paragraph-358 of that act provided for tuckings and for all articles made wholly or in part of tuckings. Compelled to determine under which of these competing provisions the merchandise was dutiable, the court, definitely decided that “wearing apparel” .was a narrower designation than “articles of tuckings” and that, therefore, the merchandise-should be classified as “wearing apparel not specially provided for” and not as “articles made of tuckings.”
In Bischoff & Co. v. United States, 7 Ct. Cust. Appls. 138, Judge-Barber, speaking for the court, held that cigar lighters were provided for in paragraph 356 of the act of 1913 as “articles designed to be-worn on apparel or carried on or about or attached to the person” and also in paragraph 381 under the designation “all smokers’ articles whatsoever, not specially provided for.” Judge Barber resolved the conflict by holding that paragraph 356 provided not only for certain smokers’ articles by name but for all like articles and that, therefore, the cigar lighters were provided for in paragraph 356 and excluded from paragraph 381 which was limited to smokers’ articles not specially provided for.
*183In Drakenfeld v. United States, 9 Ct. Cust. Appls. 124, in an opinion by Judge De Vries, this court held that “ Dunlcelpurpur,” a ceramic color and at the same time a salt or compound of which gold was the element of chief value, was more specifically provided for as “ * * * ceramic * * * colors * * * not specially provided for” than under the broader designation “salts and other compounds and mixtures of which * * * gold * * * constitute the element of chief value.”
In Altman v. United States, 11 Ct. Cust. Appls. 102, it was expressly held that a provision for Jacquard figured upholstery goods, which was a designation by use and a designation without limitation, could not be preferred for classification purposes to a provision for lace window curtains, not specially provided for. In this case, paragraph 1402 provides for equipment ordinarily used and not specially provided for, and just how that provision can be regarded as more specific than a provision for shoes of leather without limitation is not apparent.
In every one of the cases just referred to, the eo nomine designation, whether limited or not by the words “not specially provided for,” has prevailed against a broader and more general designation under which the goods might have been assessed for duty if the eo nomine or less comprehensive designation had not been passed by Congress. To hold that shoes of leather used for the playing of soccer football must be classified as “equipment ordinarily used” for the playing of ball games and not specially provided for and not as “shoes of leather” would in principle reverse the Snow case, the Bischoff case, the Altman case, and both of the Drakenfeld cases.
In Comstock & Theakston v. United States, 12 Ct. Cust. Appls. 502, Judge Bland held for the court that titanium oxide, a physical combination of barium sulphate, was a pigment enumerated in paragraph 91 of the act of 1922 as “all combinations and mixtures con taining titanium, ” and also in paragraph 68 as “pigments not specially provided for.” Paragraph 91 covered all combinations and mixtures containing titanium, and as paragraph 68 was confined to pigments not specially provided for it was definitely decided that the latter provision was intended to catch all pigments not specially provided for and that the paragraph did not include any pigments which had been elsewhere covered.
Notwithstanding the fact that the evidence showed that the importation was used exclusively in the making of paints and that pigment is defined to be “a substance that is or can be used to impart color to bodies,” the court refused to apply the doctrine of use in determining the classification of the merchandise. It will also be noted that the court did not hold that paragraph 91, providing for all compounds and mixtures containing titanium, would. *184prevail against a paragraph for pigments without limitation; much less did it hold that a paragraph for all compounds and mixtures containing titanium not specially provided for would control classification as against a provision for pigments. The Comstock case, therefore, can not be regarded as authority for holding that “equipment * * * not specially provided for,” which includes leather shoes for soccer football, must prevail against a provision for shoes of leather, which provision contains no limitation whatever.
The judgment of the Board of General Appraisers, now the United States Customs Court, is therefore affirmed.